196 P.3d 130 (2008)
164 Wash.2d 1023
STATE of Washington, Respondent,
v.
Lawrence M. MARTIN, Petitioner.
No. 81400-7.
Supreme Court of Washington.
October 1, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its October 1, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
*131 ¶ 3 That the Petition for Review is denied. The Petitioner's motion for appointment of counsel is also denied.
/s/ Gerry L. Alexander
Chief Justice